Citation Nr: 1644566	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  12-31 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1952 to December 1955.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a May 2014 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In July 2014, the Board remanded this case for adjudication by the RO of issues that were inextricably intertwined with the issue of entitlement to a TDIU.  The RO has since adjudicated those issues, and the case is now appropriate for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran contends that he is incapable of even sedentary employment due to his service-connected disabilities.  He retired in October 1996 due to eligibility by age, but has stated that his decision to retire was motivated in part by his back pain.  He has not worked since that time.

His service-connected disabilities include the following: status post lumbar fusion with degenerative arthritis of the lumbar spine, evaluated as 40 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling; right knee arthritis, evaluated as 10 percent disabling; and left knee arthritis, evaluated as 10 percent disabling.  Thus, the Veteran has a combined disability rating of 70 percent.   

Therefore, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met because the Veteran has two or more disabilities with a combined rating of at least 70 percent with one disability rated at at least 40 percent. 
     
After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether he is unable to secure or follow substantially gainful employment due to his service-connected disabilities.

The evidence in favor of the claim for TDIU includes multiple statements from the Veteran and his representative showing their belief that the Veteran is unemployable due to his service-connected disabilities (see, e.g., the October 11, 2016 Appellant's Brief and the November 21, 2013 Statement of Accredited Representative in Appealed Case in Lieu of VA Form 646).  

In addition, the private and VA treatment records and VA examination reports all indicate significant functional limitation due to the service-connected back and lower extremity disabilities, which is to be expected in light of the Veteran's 40 percent disability rating for the back disability and separate disability ratings for his knee arthritis and peripheral neuropathy in the lower extremities.  

For instance, the January 2015 VA examiner stated that, due to his lower extremity disabilities, the Veteran is unable to perform duties requiring repetitive squatting, kneeling, or crawling.  Stair climbing and descending is limited to one flight at a time.  Walking or standing is limited to six hours a day.  With regard to his back disability, the January 2015 VA examiner stated that he is unable to perform duties requiring repetitive bending, stooping, or lifting.  

In addition, the Veteran has stated that he is not capable of even sedentary employment due to his service-connected disabilities.  Specifically, at the May 2014 Board hearing, he testified that he can only sit for a half hour to an hour at a time before he has to get up and move around due to his back pain (see Virtual VA, Hearing Transcript with Receipt Date 6/11/2014,  p. 8).  

This contention is supported by a VA examination report dated in October 2005.  In that report, the VA examiner diagnosed degenerative disc disease of the lumbar spine with radiculopathy, and stated that if he was not retired, his back disease would preclude him from doing any kind of physical employment, and that, moreover, sedentary employment would be impossible because he could not sit for long periods of time.     

Finally, the Veteran submitted a January 2016 report from a private physician, Dr. M., who stated that he is precluded from any sedentary or semi-sedentary employment due to his multiple disabilities.  The Board notes that Dr. M. included a number of non-service-connected disabilities in formulating this opinion.   

The evidence weighing against the Veteran's claim for TDIU includes a June 2011 VA examination report in which the examiner stated that, while the Veteran cannot perform physical employment based on his service-connected disabilities, he could possibly perform sedentary employment if the environment allowed for frequent breaks and changing position.  

In addition, the January 2015 VA examiner, whose report is discussed above, stated that the Veteran is capable of sedentary employment, albeit with the limitations described above.     

While the June 2011 and January 2015 VA examiners stated that this Veteran is capable of sedentary employment, they both placed a number of restrictions on such employment, including the need to take frequent breaks and changing positions.  Moreover, the Veteran has credibly stated that he is unable to sit for very long due to his back pain, and this statement is supported by the medical evidence of record.  

In sum, while there is certainly some evidence against the claim, it is clear that the Veteran has significant occupational impairment due to his service-connected disabilities, as demonstrated by the combined 70 percent disability rating.  Therefore, the Board finds that the evidence at least in equipoise as to whether the Veteran is unable to secure gainful employment due to his service-connected disabilities.    

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met for the rating period from April 25, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

A TDIU is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


